Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments with respect to claims 1, 3, 6-9, and 26-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed on 11/3/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Claim 21 recites a system that includes both a processor and a non-volatile memory to store a BIOS that includes a first region to store a selective multi-threaded configuration information to identify different subsets of cores to be enabled for single-threaded mode and multi-threaded mode. As to claim 21, the Office Action concedes that the combination of Hackett and Robertson fails to disclose the recited non-volatile memory to store this BIOS, and instead relies on Baines. Nevertheless, Baines nowhere teaches or suggests that any such BIOS include a first region to store selective multi-threaded configuration information to identify different subsets of cores to be enabled for single-threaded and multi-threaded modes. Instead all that Baines teaches is that during memory initialization, a DIMM can be programmed to identify a given mapping pattern, hash function or other swizzle mechanism to be used. While Baines teaches that this information can be stored in BIOS, nevertheless this fails to teach or suggest the BIOS arrangement in claim 21, namely a BIOS that includes a region to store selective multi-threaded configuration information to identify different subsets of cores. Nor does Baines teach or suggest code to communicate such information to a processor. As a further matter, there is no reason to combine Baines, which relates to configuring a memory, with the other references. Here, while the Office Action states that Bains discloses that its processor could be one or more cores and can be single-threaded or multi-threaded, there is no further discussion of its processor. Certainly, there is nothing to teach or suggest concurrent enabling of at least one core to operate in a single-threaded mode and at least another core to operate in a multi-threaded mode. Thus even when combined with Hackett and Robertson, the subject matter of claim 21 fails to be taught or suggested.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. Hackett in view of Robertson discloses “storing by memory unit, multi-thread code to indicate the core of processor is activated to operate in multi-threaded mode”. However, it does not explicitly discloses “BIOS” can store such code information. Bains discloses “the BIOS of the computing system of which the memory devices are a part will store information” (par. 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify, e.g., memory unit storing multi-thread code to indicate the core of processor is activated to operate in multi-threaded mode, the teaching of Hackett in view of Robertson by using the BIOS of the computing system of which the memory devices storing information after manufacturing of Bains, thereby multi-thread code stored in BIOS indicates the core of processor is activated to operate in multi-threaded mode. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).
For at least the foregoing reasons, Armstrong teaches the every feature of independent claim 21 and thus can anticipate the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran).

Regarding claim 1, Hackett discloses 
a processor comprising: a plurality of cores, wherein each of the plurality of cores comprises a multi-threaded core to concurrently execute a plurality of threads (par. 38: par. 38: Each central processor 206 can include a controller 260 (e.g., hardware controller) used to monitor the processors, and in particular, the threads executing on the processors); and 
a control circuit (Fig. 2 controller) to concurrently enable at least one of the plurality of cores to operate in a single-threaded mode and at least one other of the plurality of cores to operate in a multithreaded mode (par. 38: Each of the one or more cores and/or processors 250 can be dynamically configured to operate in a simultaneous multithreading (SMT) mode or a non-simultaneous multithreading mode, also referred to as single-threaded).
Hackett does not teach a configuration storage coupled to the control circuit to store an enable bit for each of the plurality of cores to indicate whether the core is enabled to operate in the multi-threaded mode, the configuration storage to be written during manufacture of the processor by a manufacturer of the processor with the enable bit for at least one of the plurality of cores having a value to indicate that the at least one core is not. Tran teaches a configuration storage coupled to the control circuit to store (paragraph [0295]: Threading Configuration Register 3980 has fields) an enable bit for each of the plurality of cores to indicate whether the core is enabled to operate in the multi-threaded mode (par.  296: MT/ST Mode Field. If the MT field is set to one (1), multithreading is permitted and the MT Control Mode Field MTC is recognized. If the MT field is cleared (0), single threaded (ST) operation is specifically established, and the MT Control Mode Field MTC is ignored; paragraph [0297]: MTC Control Mode Field. The MTC Control Modes select any of various embodiments of multithreaded processing herein. Some embodiments simply hardwire this field and operate in one MTC mode. Other embodiments set the MT Mode Field and the MTC Control Mode Field in response to the Configuration Certificate in Flash and continue with the settings throughout runtime), the configuration storage (par. 295: Threading Configuration Register 3980 has fields) to be written during manufacture of the processor by a manufacturer of the processor with the enable bit for at least one of the plurality of cores having a value to indicate that the at least one core is not (paragraph [0106]: coarse-grain multi-threading (different processor cores for different threads); paragraph [0295]: Threading Configuration Register 3980 has fields described next; par. 296: MT/ST Mode Field. If the MT field is set to one (1), multithreading is permitted and the MT Control Mode Field MTC is recognized. If the MT field is cleared (0), single threaded (ST) operation is specifically established, and the MT Control Mode Field MTC is ignored; par. 297: MTC Control Mode Field. The MTC Control Modes select any of various embodiments of multithreaded processing herein. Some embodiments simply hardwire this field and operate in one MTC mode. Other embodiments set the MT Mode Field and the MTC Control Mode Field in response to the Configuration Certificate in Flash and continue with the settings throughout runtime; par. 479: a step 4965 performs system optimization, adjusts configurations in the Configuration Certificate such as for operating modes, thread-specific security, thread-specific power management, and thread-specific priorities and pipe usages. One or more iterations back to step 4960 optimize the Configuration Certificate contents and the system, whereupon operations go to volume manufacture and END 4990; par. 543: Various embodiments of the invention employ hardware, software or firmware). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett by storing, by threading configuration register or firmware, MT/ST Mode Field and MTC Control Mode Field written during volume manufacture of processor including cores of Tran. The motivation would have been to provide efficient multi-threading processors and methods (Tran par. 35).

Regarding claim 6, Hackett discloses 
further comprising a configuration register to store a selective multi-threading indicator (par. 40: The WLM 320 can implement a user-defined workload policy which can define which conditions can trigger a core switch event) to indicate whether the control circuit is enabled to concurrently enable operation of the processor in the single-threaded mode and the multithreaded mode (par. 38: Each central processor 206 can include a controller 260 (e.g., hardware controller) used to monitor the processors, and in particular, the threads executing on the processors. Each of the one or more cores and/or processors 250 can be dynamically configured to operate in a simultaneous multithreading (SMT) mode or a non-simultaneous).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran) as applied to claim 1, and further in view of Bains et al. (US 2015/0089183 A1, hereinafter Bains).

Regarding claim 3, Hackett discloses 
wherein the configuration storage (par. 53: Computer readable program instructions for carrying out operations of the present invention may be ... firmware instructions).
Hackett in view of Tran does not teach wherein the configuration storage comprises a fuse storage. Bains teaches wherein the configuration storage comprises a fuse storage (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by fusing configurable bits for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).

Claims 7, 8, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran) as applied to claim 1, and further in view of Bradbury et al. (US 2015/0277921 A1, hereinafter Bradbury).

Regarding claim 7, Hackett does not teach power consumption comprising a voltage and a frequency of the plurality of the cores. Tran teaches power consumption comprising a voltage and a frequency of the plurality of the cores (paragraph [0106]: coarse-grain multi-threading (different processor cores for different threads); par. 120: The improvement approach is architectural and thus independent of clock frequency and introduces little or no speed path considerations; par. 423: the Boot routine or Operating System configures thread-specific Clock Rate Control, thread-specific Voltage Control, and thread-specific power On/Off control; par. 463: Thread Power Management Register 3960 has values to configure power control of on/off, clock rate and voltage according to FIGS. 8D-1, 8D-2 based on the thread ID of each running thread in register 3930). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett by storing, by threading configuration register or firmware, MT/ST Mode Field and MTC Control Mode Field written during volume manufacture of processor including cores and configuring power control of on/off and clock rate and voltage of Tran. The motivation would have been to provide efficient multi-threading processors and methods (Tran par. 35).
Hackett in view of Tran does not teach further comprising: a power controller to control power consumption of the processor; a memory to store a bit mask based on the enable indicator for each of the plurality of cores, wherein the power controller is to communicate at least a first portion of the bit mask to a first microcode engine of a first core to cause the first microcode engine to configure the first core to operate in the single-threaded mode, and communicate at least a second portion of the bit mask to a second microcode engine of a second core to cause the second microcode engine to configure the second core to operate in the multi-threaded mode. Bradbury teaches further comprising: a power controller to control power consumption of the processor (par. 54: A CPU power-on reset causes the initial CPU reset to be performed and clears the contents of general registers, access registers, control registers, and floating-point registers to zeroes/default values with a valid checking-block code); a memory to store a bit mask based on the enable indicator for each of the plurality of cores, wherein the power controller is to communicate at least a first portion of the bit mask to a first microcode engine of a first core to cause the first microcode engine to configure the first core to operate in the single-threaded mode (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits), and communicate at least a second portion of the bit mask to a second microcode engine of a second core to cause the second microcode engine to configure the second core to operate in the multi-threaded mode (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Regarding claim 8, Hackett in view of Tran does not teach wherein the first microcode engine is to disable one or more multi-threading structures of the first core in response to the first portion of the bit mask. Bradbury teaches wherein the first microcode engine is to disable one or more multi-threading structures of the first core in response to the first portion of the bit mask (par. 60: Arrow 616 of FIG. 6B illustrates switching from the MT mode of block 608 back to the ST mode of block 602. Reversion from the MT mode to the ST mode can include shifting the expanded address value 610 to the right and eliminating the thread address value 614 to form a standard-format address including the core address value 604 (core ID) as the CPU address from the shifted core address value 612). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Regarding claim 29, Hackett in view of Tran does not teach wherein the configuration storage further comprises thread information to indicate that less than a full number of hardware threads of the at least one other core is to be enabled. Bradbury teaches wherein the configuration storage further comprises thread information to indicate that less than (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits) a full number of hardware threads of the at least one other core is to be enabled (Fig. 1 cores 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Regarding claim 30, Hackett in view of Tran does not teach wherein in response to the enable bit for each of the plurality of cores, the control circuit is to selectively enable a first subset of the plurality of cores to operate in the multi-threaded mode and prevent a second subset of the plurality of cores from operation in the multi-threaded mode. Bradbury teaches wherein in response to the enable bit for each of the plurality of cores, the control circuit is to selectively enable a first subset of the plurality of cores to operate in the multi-threaded mode (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)) and prevent a second subset of the plurality of cores from operation in the multi-threaded mode (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) Tran et al. (US 2007/0204137 A1, hereinafter Tran) and Bradbury et al. (US 2015/0277921 A1, hereinafter Bradbury) as applied to claim 7, and further in view of Bose et al. (US 2009/0328055 A1, hereinafter Bose) and Felch (US 2013/0086564 A1, hereinafter Felch).

Regarding claim 9, Hackett in view of Tran and Bradbury does not teach wherein the power controller is to enable a first core to operate at a turbo mode frequency, the first core enabled to operate in the single-threaded mode, wherein the turbo mode frequency comprises a first baseline turbo mode frequency for the single-threaded mode. Bose teaches wherein the power controller is to enable a first core to operate at a turbo mode frequency, the first core enabled to operate in the single-threaded mode, wherein the turbo mode frequency comprises a first baseline turbo mode frequency for the single-threaded mode (par. 49: power/performance trade-offs in different SMT modes and multi-threading modes are employed as a "power knob" to control the core activity. The simultaneous multi-threading mode (single thread (ST), SMT2, SMT4, etc.) affects the energy efficiency according to our experimental analysis; par. 51: cores in single-thread (ST) mode may be used for threads with single-thread high performance requirements as well as deadline restrictions. Higher levels of multi-threading may be used for threads which do benefit from SMT or do not have strict deadline restrictions--as well as deeper power saving modes; par. 60: One or more cores change Voltage and Frequency Settings ... to increase the performance of the active cores increase supply voltage, clock frequency of the active cores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran by increasing supply voltage and cock frequency of the active cores in ST mode and SMT mode to increase the performance of the active cores of Bose. The motivation would have been to optimizing both performance and energy simultaneously by employing the heterogeneity in the applications and the core performance (e.g., SMT mode and power saving mode) (Bose par. 50).
Hackett in view of Tran, Bradbury, and Bose does not teach the first baseline turbo mode frequency greater than a second baseline turbo mode frequency for the multi-threaded mode. Felch teaches the first baseline turbo mode frequency greater than a second baseline turbo mode frequency for the multi-threaded mode (par. 25: Serial hardware--Hardware that, though it may be capable of running parallel software, is able to dedicate most or all of the resources within an individual core to an individual thread. Serial hardware processor cores are capable of running at high frequency (e.g. 2 ghz) when not in power saving mode; par. 26: Example serial hardware can be found in the Intel Nehalem processor, which achieves 3.2 ghz and can increase the clock speed of one of a small number of the onboard processor cores within a chip so that programs containing just a single thread are able to execute even more quickly; par. 27: Parallel hardware--Hardware optimized to execute multiple threads at the same time and unable to dedicate all of a processor core's resources to a single thread. Parallel hardware cores generally run at lower frequency (e.g. 500 mhz) to reduce power consumption so that more cores can be fit on the same chip without overheating). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran, Bradbury, and Bose by configuring the processor core for an individual thread running at high frequency and the processor for multiple threads at lower frequency of Felch. The motivation would have been to optimize execution of a program in a parallel processing environment (Felch par. 4).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran) and Bains et al. (US 2015/0089183 A1, hereinafter Bains) as applied to claim 3, and further in view of Bradbury et al. (US 2015/0277921 A1, hereinafter Bradbury).

Regarding claim 26, Hackett in view of Tran does not teach wherein the fuse storage comprises fuse information. Bains teaches wherein the fuse storage comprises fuse information (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Hackett in view of Tran by fusing configurable bits for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).
Hackett in view of Tran and Bains does not teach wherein the information to enable the multi-threaded mode for one or more first cores and to disable the multi-threaded mode for one or more second cores. Bradbury teaches wherein the information to enable the multi-threaded mode for one or more first cores (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)) and to disable the multi-threaded mode for one or more second cores (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran and Bains by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Regarding claim 27, Hackett in view of Tran and Bains does not teach wherein the first cores and the second cores are homogeneous cores. Bradbury teaches wherein the first cores and the second cores are homogeneous cores (par. 32: Each core of the same CPU type in a configuration can have the same number of CPUs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran and Bains by utilizing each core of the same CPU type in a configuration having the same number of CPUs of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Regarding claim 28, Hackett in view of Tran and Bains does not teach wherein the wherein the second cores have hardware support for the multi-threaded mode. Bradbury teaches wherein the wherein the second cores have hardware support for the multi-threaded mode (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran and Bains by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Robertson et al. (US 2015/0370568 A1, hereinafter Robertson) and Bains et al. (US 2015/0089183 A1, hereinafter Bains).

Regarding claim 21, Hackett discloses 
a system comprising: a processor comprising: a plurality of cores, wherein each of the plurality of cores (par. 38: par. 38: Each central processor 206 can include a controller 260 (e.g., hardware controller) used to monitor the processors, and in particular, the threads executing on the processors) comprises a multithreaded core to concurrently execute a plurality of threads (par. 38: Each of the one or more cores and/or processors 250 can be dynamically configured to operate in a simultaneous multithreading (SMT) mode or a non-simultaneous multithreading mode, also referred to as single-threaded); and
a control circuit (Fig. 2 controller) to concurrently enable, based at least in part on selective multithreaded configuration information, a first core of the plurality of cores to operate in a single-threaded mode and a second core of the plurality of cores to operate in a multithreaded mode (par. 38: Each of the one or more cores and/or processors 250 can be dynamically configured to operate in a simultaneous multithreading (SMT) mode or a non-simultaneous multithreading mode, also referred to as single-threaded); and
a non-volatile memory coupled to the processor ... including (par. 5: Embodiments of the invention are directed to a computer program product that can include a storage medium readable by a processing circuit that can store instructions for execution by the processing circuit for performing a method for operating a computer system using a workload manager to control a dynamic thread mode switch): 
a first region to store the selective multi-threaded configuration information (par. 40: The WLM 320 can implement a user-defined workload policy which can define which conditions can trigger a core switch event) to identify a first subset of the plurality of cores to be enabled for the single-threaded mode and a second subset of the plurality of cores to be enabled for the multi-threaded mode (par. 38: Each of the one or more cores and/or processors 250 can be dynamically configured to operate in a simultaneous multithreading (SMT) mode or a non-simultaneous multithreading mode, also referred to as single-threaded); and
first code (par. 5: Embodiments of the invention are directed to a computer program product that can include a storage medium readable by a processing circuit that can store instructions for execution by the processing circuit for performing a method for operating a computer system using a workload manager to control a dynamic thread mode switch) to cause the selective multi-threaded configuration information to be communicated to the processor (par. 40: The WLM 320 can implement a user-defined workload policy which can define which conditions can trigger a core switch event).
Hackett does not teach a configuration storage coupled to the control circuit to store an enable bit for each of the plurality of cores to indicate whether the core enabled to operate in the multi-threaded mode. Robertson teaches a configuration storage coupled to the control circuit to store (par. 23: The computer system may for instance include at least one processing unit, associated memory; par. 48: the processor 10 may comprise one or more memory units, an instruction decoding unit, and an arithmetic logic unit, each of these units implemented as a separate integrated circuit) an enable bit for each of the plurality of cores to indicate whether the core is enabled to operate in the multi-threaded mode (par. 31: The integrated circuit processor core 10 may be part of a single-core or multi-core processor; par. 35: The hardware for supporting multi-threading may thus be used to enable very rapid context switch ... When the legacy code is replaced by a multi-thread code, e.g. when a software update becomes available, the customer may deactivate the single-thread mode and activate the multi-thread code. The existing processor may thus remain in service and does not need to be replaced by a dedicated multi-thread processor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett by storing, by memory unit coupled to separate integrated circuit, multi-thread code to indicate the core of processor is activated to operate in multi-threaded mode of Robertson. The motivation would have been to enable very rapid context switching (Robertson par. 35).
Hackett in view of Robertson does not teach a non-volatile memory coupled to the processor to store a basic input/output system (BIOS), the BIOS including: a first region. Bains teaches a non-volatile memory coupled to the processor to store a basic input/output system (BIOS), the BIOS including: a first region (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization. In one embodiment, a BIOS (not specifically shown) stores information about a mapping pattern (e.g., what hash function) each memory device executes. Thus, the BIOS of the computing system of which the memory devices are a part will store information that indicates what mapping pattern, hash function, algorithm, or other swizzle mechanism each memory device uses. In one embodiment, each memory device registers with the BIOS to indicate its swizzle mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson by using BIOS for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).

Regarding claim 22, Hackett does not teach second code to generate a user interface to enable a user to identify a number of the plurality of cores to be enabled for the single-threaded mode and a number of the plurality of cores to be enabled for the multi-threaded mode. Robertson teaches second code to generate a user interface to enable a user to identify a number of the plurality of cores to be enabled for the single-threaded mode and a number of the plurality of cores to be enabled for the multi-threaded mode (par. 28: in superscalar processors, more than one thread may be in a given pipeline stage at a given moment in time; par. 35: The processor 10 may allow a customer or a user to select either the multi-thread mode or the single-thread mode. The customer may, for instance, use the processor 10 for executing single-thread legacy code. When the legacy code is replaced by a multi-thread code, e.g. when a software update becomes available, the customer may deactivate the single-thread mode and activate the multi-thread code. The existing processor may thus remain in service and does not need to be replaced by a dedicated multi-thread processor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Bradbury and Bains by allow user to select either the multi-thread mode or the single-thread mode for processors of Robertson. The motivation would have been to allow user to select either the multi-thread mode or the single-thread mode for processors (Robertson par. 35)
Hackett in view of Robertson does not teach wherein the BIOS further comprises second code. Bains teaches wherein the BIOS further comprises second code (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization. In one embodiment, a BIOS (not specifically shown) stores information about a mapping pattern (e.g., what hash function) each memory device executes. Thus, the BIOS of the computing system of which the memory devices are a part will store information that indicates what mapping pattern, hash function, algorithm, or other swizzle mechanism each memory device uses. In one embodiment, each memory device registers with the BIOS to indicate its swizzle mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson by using BIOS for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).

Regarding claim 23, Hackett discloses 
further comprises a third code to write the enable indicator for each of the plurality of cores based on the selective multithreaded configuration information (par. 40: The WLM 320 can implement a user-defined workload policy which can define which conditions can trigger a core switch event).
Hackett in view of Robertson does not teach wherein the BIOS further comprises a third code. Bains teaches wherein the BIOS further comprises a third code (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization. In one embodiment, a BIOS (not specifically shown) stores information about a mapping pattern (e.g., what hash function) each memory device executes. Thus, the BIOS of the computing system of which the memory devices are a part will store information that indicates what mapping pattern, hash function, algorithm, or other swizzle mechanism each memory device uses. In one embodiment, each memory device registers with the BIOS to indicate its swizzle mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson by using BIOS for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Robertson et al. (US 2015/0370568 A1, hereinafter Robertson) and Bains et al. (US 2015/0089183 A1, hereinafter Bains) as applied to claim 23, and further in view of Bradbury et al. (US 2015/0277921 A1, hereinafter Bradbury).

Regarding claim 24, Hackett in view of Robertson and Bains does not teach wherein the processor further comprises a memory to store a bit mask based on the enable indicator for each of the plurality of cores, wherein a first microcode engine of the first core is to enable the first core for the single-threaded mode based on a first portion of the bit mask, and a second microcode engine of the second core is to enable the second core for the multi-threaded mode based on a second portion of the bit mask. Bradbury teaches wherein the processor further comprises a memory to store a bit mask based on the enable indicator for each of the plurality of cores, wherein a first microcode engine of the first core is to enable the first core for the single-threaded mode based on a first portion of the bit mask (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits), and a second microcode engine of the second core is to enable the second core for the multi-threaded mode based on a second portion of the bit mask (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson and Bains by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Robertson et al. (US 2015/0370568 A1, hereinafter Robertson) and Bains et al. (US 2015/0089183 A1, hereinafter Bains) as applied to claim 21, and further in view of Bose et al. (US 2009/0328055 A1, hereinafter Bose) and Felch (US 2013/0086564 A1, hereinafter Felch).

Regarding claim 25, Hackett in view of Robertson and Bains does not teach wherein the processor further comprises a power controller to enable a first core to operate at a turbo mode frequency, wherein the turbo mode frequency comprises a first baseline turbo mode frequency for the single-threaded mode. Bose teaches wherein the processor further comprises a power controller to enable a first core to operate at a turbo mode frequency, wherein the turbo mode frequency comprises a first baseline turbo mode frequency for the single-threaded mode (par. 49: power/performance trade-offs in different SMT modes and multi-threading modes are employed as a "power knob" to control the core activity. The simultaneous multi-threading mode (single thread (ST), SMT2, SMT4, etc.) affects the energy efficiency according to our experimental analysis; par. 51: cores in single-thread (ST) mode may be used for threads with single-thread high performance requirements as well as deadline restrictions. Higher levels of multi-threading may be used for threads which do benefit from SMT or do not have strict deadline restrictions--as well as deeper power saving modes; par. 60: One or more cores change Voltage and Frequency Settings ... to increase the performance of the active cores increase supply voltage, clock frequency of the active cores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson and Bains by increasing supply voltage and cock frequency of the active cores in ST mode and SMT mode to increase the performance of the active cores of Bose. The motivation would have been to optimizing both performance and energy simultaneously by employing the heterogeneity in the applications and the core performance (e.g., SMT mode and power saving mode) (Bose par. 50).
Hackett in view of Robertson, Bains and Bose does not teach the first baseline turbo mode frequency greater than a second baseline turbo mode frequency for the multi-threaded mode. Felch teaches the first baseline turbo mode frequency greater than a second baseline turbo mode frequency for the multi-threaded mode (par. 25: Serial hardware--Hardware that, though it may be capable of running parallel software, is able to dedicate most or all of the resources within an individual core to an individual thread. Serial hardware processor cores are capable of running at high frequency (e.g. 2 ghz) when not in power saving mode; par. 26: Example serial hardware can be found in the Intel Nehalem processor, which achieves 3.2 ghz and can increase the clock speed of one of a small number of the onboard processor cores within a chip so that programs containing just a single thread are able to execute even more quickly; par. 27: Parallel hardware--Hardware optimized to execute multiple threads at the same time and unable to dedicate all of a processor core's resources to a single thread. Parallel hardware cores generally run at lower frequency (e.g. 500 mhz) to reduce power consumption so that more cores can be fit on the same chip without overheating). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Robertson, Bains and Bose by configuring the processor core for an individual thread running at high frequency and the processor for multiple threads at lower frequency of Felch. The motivation would have been to optimize execution of a program in a parallel processing environment (Felch par. 4).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran).

Regarding claim 31, Hackett discloses 
A system comprising: a processor having a semiconductor die comprising: a plurality of cores, wherein each of the plurality of cores comprises a multithreaded core to concurrently execute a plurality of threads (par. 38: par. 38: Each central processor 206 can include a controller 260 (e.g., hardware controller) used to monitor the processors, and in particular, the threads executing on the processors); and
a non-volatile memory coupled to the processor, the non-volatile memory to store a baste input/output system (par. 5: Embodiments of the invention are directed to a computer program product that can include a storage medium readable by a processing circuit that can store instructions for execution by the processing circuit for performing a method for operating a computer system using a workload manager to control a dynamic thread mode switch; par. 55: A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: ... a read-only memory (ROM)).
Hackett does not teach a processor having a semiconductor die comprising: ... a storage to store information to indicate that a first subset of the plurality of cores is enabled to operate in the multi-threaded mode and that a second subset of the plurality of cores is not enabled to operate in the multi-threaded mode, the information written during manufacture of the processor by a manufacturer of the processor. Robertson teaches a processor having a semiconductor die comprising: ... a storage (paragraph [0103]: This reduces die size and conserves die real estate compared to a multiple-core processor lacking symmetric multi-threading in a processor core; paragraph [0295]: Threading Configuration Register 3980 has fields) to store information to indicate that a first subset of the plurality of cores is enabled to operate in the multi-threaded mode and that a second subset of the plurality of cores is not enabled to operate in the multi-threaded mode, the information written during manufacture of the processor by a manufacturer of the processor (paragraph [0106]: coarse-grain multi-threading (different processor cores for different threads); paragraph [0295]: Threading Configuration Register 3980 has fields described next; par. 296: MT/ST Mode Field. If the MT field is set to one (1), multithreading is permitted and the MT Control Mode Field MTC is recognized. If the MT field is cleared (0), single threaded (ST) operation is specifically established, and the MT Control Mode Field MTC is ignored; par. 297: MTC Control Mode Field. The MTC Control Modes select any of various embodiments of multithreaded processing herein. Some embodiments simply hardwire this field and operate in one MTC mode. Other embodiments set the MT Mode Field and the MTC Control Mode Field in response to the Configuration Certificate in Flash and continue with the settings throughout runtime; par. 479: a step 4965 performs system optimization, adjusts configurations in the Configuration Certificate such as for operating modes, thread-specific security, thread-specific power management, and thread-specific priorities and pipe usages. One or more iterations back to step 4960 optimize the Configuration Certificate contents and the system, whereupon operations go to volume manufacture and END 4990; par. 543: Various embodiments of the invention employ hardware, software or firmware). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett by storing, by threading configuration register or firmware, MT/ST Mode Field and MTC Control Mode Field written during volume manufacture of processor including cores of Tran. The motivation would have been to provide efficient multi-threading processors and methods (Tran par. 35).
Hackett in view of Tran does not teach wherein the fuse storage to store fuse information. Bains teaches wherein the fuse storage to store fuse (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Hackett in view of Robertson by fusing configurable bits for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hackett (US 2019/0163512 A1, hereinafter Hackett) in view of Tran et al. (US 2007/0204137 A1, hereinafter Tran) and Bains et al. (US 2015/0089183 A1, hereinafter Bains) as applied to claim 31, and further in view of Bradbury et al. (US 2015/0277921 A1, hereinafter Bradbury).

Regarding claim 32, Hackett in view of Tran does not teach the fuse information. Bains teaches the fuse information (par. 23: Processor 110 can be single or multi-core, supporting execution of a single thread or multiple threads per core; par. 53: After manufacturing, each DRAM device can be configured to use an appropriate swizzle function to provide a unique physical address mapping. The configuration of the specific function to apply can be performed when assembling the memory devices into a DIMM rank or other grouping (for example, by fusing configurable bits), or can be performed on power-up of a system containing the DIMM through programming commands during memory initialization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Hackett in view of Tran by fusing configurable bits for configuration of the specific function to be applied after manufacturing of Bains. The motivation would have been to enable specific function to be applied after manufacturing (Bains par. 53).
Hackett in view of Tran and Bains does not teach wherein the processor comprises a control circuit, in response to the information, to concurrently enable the first subset to operate in the multithreaded mode and prevent the second subset from operation in the multi-threaded mode. Bradbury teaches wherein the processor comprises a control circuit, in response to the information, to concurrently enable the first subset to operate in the multithreaded mode (par. 58: The core ID is shifted left by TID-width bits, resulting in the leftmost bits of the CPU address after multithreading is available; par. 59: the primary thread or one or more secondary threads can be accessed in the MT mode using an expanded address value 610. The expanded address value 610 includes the core address value 604 shifted as a shifted core address value 612 and concatenated with a thread address value 614. The shifted core address value 612 is a core identifier (core ID), and the thread address value 614 is a thread identifier (TID)) and prevent the second subset from operation in the multi-threaded mode (par. 58: The core ID can be formed from the rightmost bits of the CPU address before multithreading is enabled; par. 59: At block 602, a primary thread can be accessed in the ST mode using a core address value 604 as a number of CPU address bits). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Hackett in view of Tran and Bains by configuring core ID in the rightmost bits of the CPU address in ST mode and configuring cord ID in the leftmost bits of the CPU address in MT mode of Bradbury. The motivation would have been to dynamically switching one or more cores of a configuration between single thread and multithreading modes (Bradbury par. 34).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/16/2021